COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


RANGEEN ALBARZANCHI
                                                                 MEMORANDUM OPINION *
v.     Record No. 1250-10-4                                           PER CURIAM
                                                                   SEPTEMBER 21, 2010
FAIRFAX (COUNTY OF) BOARD OF SUPERVISORS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Patrick R. Blasz; Law Offices of Patrick R. Blasz, LLC, on brief),
                 for appellant.

                 (David P. Bobzien, County Attorney; Peter D. Andreoli, Jr., Deputy
                 County Attorney; Benjamin R. Jacewicz, Assistant County Attorney,
                 on brief), for appellee.


       Rangeen Albarzanchi appeals a decision of the Workers’ Compensation Commission

denying temporary total disability after October 29, 2008, and finding that Dr. Mayo Friedlis’s

medical report did not constitute after-discovered evidence. We have reviewed the record and

the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Albarzanchi v. County of Fairfax

Bd. of Supervisors, VWC File No. 231-58-74 (Apr. 20, 2010). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.